Duke, J.
A conviction of the offense of putting poison into a well of water (Penal Code of 1910, § 775) was authorized by the evidence. Error is assigned on the following excerpt from the charge of the court'.
“ If you should find from the evidence, considered along and. in con *273nection with the defendant’s statement, that the defendant, James Walker Jr., did, in the County of Calhoun, on or about the time alleged in the indictment, put poison in a well upon the place of Mr. Godwin,” etc. This excerpt, when read in connection with the remainder of the charge of the court, is not subject to the criticism that it deprived the defendant of his defense, wherein he denied putting the poison into the well. This court cannot say that the defendant has not had a legal trial.
Decided May 15, 1923.
A. L. Miller, for plaintiff in error.
B. G. Gardner, solicitor-general, Billie B. Bush, contra.

Judgment affirmed.

Broyles, O. J., and Bloodworth, •/., concur.